Citation Nr: 1512082	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection a right hip disability, including as secondary to a service-connected right knee disorder.  

2.  Entitlement to service connection a left knee disability, including as secondary to a service-connected right knee disorder.  

3.  Entitlement to service connection a right ankle disability, including as secondary to a service-connected right knee disorder.  

4.  Entitlement to service connection a right foot disability, including as secondary to a service-connected right knee disorder.  

5.  Entitlement to an increased rating, in excess of 10 percent, for degenerative arthritis of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for right hip, foot, and ankle disorders as well as a left knee disorder.  The Veteran appealed from the denials of service connection in this decision, and the matters came before the Board.  In September 2013 the Board remanded these issues to the RO for additional development, which was subsequently completed.  The matters are now once again before the Board for consideration.

In August 2011, a video conference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2014 the Veteran was provided with the opportunity to testify in a new hearing before a current VLJ.  However, he did not respond to the August 2011 offer letter, and thus a new hearing has not been conducted.

In the April 2009 decision on appeal the RO had also denied entitlement to an increased rating for degenerative arthritis of the right knee.  The Veteran appealed from this denial, and in September 2013 the Board granted a separate rating for limitation for flexion, but denied the underlying claim for an increased rating.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a March 2014 Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  The matter has been returned to the Board for compliance with the terms of the JMR, and for reasons discussed in the REMAND portion of the decision below, the matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right hip disorder is not etiologically related to service, or a service-connected disability.

2.  A left knee disorder is not etiologically related to service, or a service-connected disability.

3.  A right ankle disorder is not etiologically related to service, or a service-connected disability.

4.  A right foot disorder is not etiologically related to service, or a service-connected disability.



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014)

2.  A left knee disorder was not incurred in service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014)

3.  A right ankle disorder was not incurred in service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014)

4.  A right foot disorder was not incurred in service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran's primary contention is that the onset of disorders of the right hip, ankle, and foot, as well as the left knee is related to service-connected degenerative arthritis of the right knee.  To that end, the Board initially notes that service treatment records contain no complaints or treatment referable to the claimed disorders.  On separation examination in March 1976, feet, lower extremities, spine, and other musculoskeletal systems were all normal, and the Veteran reported that he was "in good condition."  The Veteran has suggested that his long-term service-connected right knee disability has caused him to place extra weight on his left knee, and that the asymmetry has resulted in a chronic twist to the right foot and ankle, and well as causing a right hip disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the claimed disorders are arthritic in nature, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Right Hip Disorder

As indicated, service treatment records include no complaints or treatment referable to the right hip.  Though there is no record of in-service complaints, in his April 2010 notice of disagreement, the Veteran reported that he "believe[d] the injured area (hip) was caused from [his] parachute jump, the same day [his right] knee was originally injured," and that "there was enough impact to start the onset of the arthritic conditions."  He also asserted that an altered gait due to his service-connected right knee disability had added "compensational pressure to the right hip joint."

On VA examination in June 2010, the Veteran reported that he developed pain in the right hip because of his unstable service-connected right knee.  Examination revealed pain, but no "constitutional symptoms of arthritis," and a right hip x-ray was compared with an x-ray of the left hip, revealing "no obvious acute fracture," and that hip joint space and femoral head contour were preserved.  The impression was of an "[u]nremarkable [x-ray] view of the right hip."  The examiner noted that x-ray imaging showed no arthritis, neurologic function was normal, vascular status was normal, there was no joint instability, and no other diagnosis of the right hip.  There was slight decrease in flexion of the hips bilaterally but "Veteran is morbidly obese and had difficulty performing this motion."  

Following a review of records, taking the Veteran's lay history, performing a physical examination, and a reviewing the medical literature, the examiner concluded that "the Veteran's subjective complaint of right hip pain is less likely as not secondary to the Veteran's service connected right knee disability."  Rather, right hip pain was "a result of the Veteran's long history of morbid obesity, normal process of aging and/or occupational history of working in oil fields for nine years and as a probation and parole officer for the past twenty years."  In arriving at this conclusion, the examiner noted that the Veteran had been reportedly morbidly obese in 1998 when he had his right knee surgery and also reported on a December 1998 VA examination that his weight increased from 155 pounds to 330 pounds in the preceding 10 years.

On VA examination in April 2014, the Veteran reported an onset of right hip symptoms in 2011, after a fall in which he hyperextended both hips.  Testing was conducted to assess the Veteran's functional capacity, but no diagnostic testing was completed to determine the underlying nature of any hip disorder.  The record was not reviewed by the VA examiner, who concluded that "[t]he claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition."  The examiner opined that the Veteran's "service connected disability has clearly/overtly and convincing affected his habitus," and was "directly caused by the long standing service connected disability."  X-ray imaging of the right hip showed it to be "radiographically normal." 

In May 2014 a new VA examination was conducted by a new examiner who reviewed the entire claims file.  Following a detailed consideration of the Veteran's treatment history, the examiner concluded that it was less likely than not that the claimed right hip disorder was related to, or cause by, the service-connected right knee disability.  Specifically, the examiner concluded that there were "no significant" degenerative changes in the hip, and that the subjective complaints of right hip pain were referable to a right hip strain, not a degenerative process.  The examiner opined that the Veteran's history of bilateral hip pain was "more likely than not attributable to his current diagnosis of morbid obesity," with excessive body weight having placed strain on the body and joints.

The Board finds that the Veteran's current right hip disorder is entirely unrelated to service or a service-connected disability.  The Veteran is competent to report on symptoms which are capable of lay observation such as pain and instability.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, associating a current hip disorder with either service or a service-connected disability requires a complex medical determination well beyond the scope of the Veteran's lay competence.

To the extent that the Veteran has been somewhat inconsistent in describing the onset of his symptoms, any endorsement of an in-service onset is of reduced credibility and hence reduced probative value.  Of far greater value are the June 2010 and May 2014 VA examination reports which both indicate that current right hip symptoms are related to the Veteran's weight.  Although the Board recognizes that the April 2014 VA examiner concluded "[t]he claimed condition" was "proximately due to or the result of the Veteran's service connected condition," the Board finds this opinion to be of almost no probative value whatsoever as it was reached without review of the record, is laden with ambiguity (for example, describing the Veteran's "service connected condition" without stating which of the Veteran's five service-connected disabilities), and is supported by no underlying rational or explanation.  In stark contrast, the June 2010 and May 2014 opinions - provided by separate healthcare providers - reach consistent conclusions, are detailed in their review of the record, and are well supported by logical, and competent, explanations.

Accordingly, the weight of the evidence reflects that a right hip disorder had its onset many years after service, is related to non-service connected weight gain, and is not otherwise related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

Service treatment records include no complaints or treatment referable to the left knee, however in his April 2010 notice of disagreement the Veteran suggested that "the fact that [he] was a paratrooper and has some reported landing difficulties, that it is more than reasonable to assume that there [was] some damage to both legs, knees, and other joints."  He went on to report having hyperextended his left knee, only a few months prior, when his service-connected right knee "collapsed/gave way" out from under him, and his belief that he had permanently injured the left knee as a result.

In December 2009 the Veteran presented with a long history of bilateral knee pain, with March 2009 x-rays having showed modest degenerative joint disease that was not conducive to surgery.  The Veteran had an "obesity problem" that "causes most of the problems."  The assessment offered was of "bilateral knee pain complicated by morbid obesity."  In March 2010 the Veteran reported having slipped and fell, hyperextending his left leg, ten days prior.  The Veteran's gait was slow and antalgic, with pain and internal rotation and flexion of the left hip.  Lachman signs were negative, but McMurray signs were positive.  The assessment was of left knee pain.

On VA examination in June 2010, the Veteran repeated the contentions he had made regarding his right hip symptoms, to include reporting that he developed pain in the left knee due to favoring it over his unstable service-connected right knee.  The Veteran stated that he first sought treatment around 1985 because his symptoms had progressed to the point that it had become difficult for him to perform his job duties.  At that time an x-ray was taken and he was told he had "some cartilage damage."  Pain and stiffness in the left knee had continued to worsen, and 90 days prior to the VA examination his right knee collapsed and caused him to hyperextend his left knee, which had been hurting him since the incident.  Imaging of the left knee showed preserved joint spaces and soft tissues with 3mm by 4mm focal sclerosis, possibly representing "a small bone island at the lateral femoral condyle."  The impression was of "no significant degenerative changes."

Having reviewed the Veteran's records, taking the his lay history, performing a physical examination, and a reviewing the medical literature, the examiner concluded that the Veteran's left knee symptoms were "less likely as not related to the [his] service connected right knee disability," but rather were - as with the right hip - "a result of the Veteran's long history of morbid obesity, normal process of aging and/or occupational history of working in oil fields for nine years and as a probation and parole officer for the past twenty years."

On VA examination in April 2014 the Veteran was diagnosed with "loose body" of the left knee, and endorsed that symptoms began in March 1976 after a parachute jump when his knee became unstable.  The Veteran endorsed arthroscopic knee surgery in 1995, and x-ray imaging of the left knee revealed a "tiny posterior patellar osteophyte."  No additional records were reviewed before the examiner concluded that - as with the right hip - left knee symptoms were at least as likely as not proximately due to or the result of the Veteran's service connected condition.

In May 2014 a new VA examination was conducted by a new examiner who reviewed the entire claims file.  Following a detailed consideration of the Veteran's treatment history, the examiner concluded that it is "less likely than not that the veteran's left knee condition is relate to or caused by his service
connected right knee condition because, without further studies, no definitive diagnosis can be made."  The examiner recognized the April 2014 x-ray imaging noting a loose body, however given that there was no prior history of such a disorder, the finding was reflective of a flabella.  Regardless of the specific underlying diagnosis, the examiner concluded that the Veteran's left leg symptoms were "unrelated to the right knee," and "more likely than not . . . the subjective complaints of pain, [in the] left knee are due to normal wear and tear that accompan[ies] age as well has his morbid obesity."

The Board finds that the Veteran's current left knee disorder - to the extent that there is any current disorder - is unrelated to service or a service-connected disability.  The Veteran's reports of pain and instability are competent, Layno, 6 Vet. App. 465, but assertions that left knee symptoms are related to service or a service-connected disability are well beyond the scope of the Veteran's competence and are of little value in substantiating his claim.

The Board has been presented with conflicting competent opinions regarding the etiology of the Veteran's left knee disorder.  For reasons previously explained, the unsupported VA examination opinion provided in April 2014 without review of the record but presenting a positive nexus between a current left knee disorder and the Veteran's "service connected condition," is of little probative value.  In contrast, for the reasons again described above, the June 2010 and May 2014 examination opinions are highly probative.  The conclusions reached were well considered, based on a review of the record, and supported by evidence consistent with the Veteran's history.  Thus, these opinions, relating left knee symptoms to the Veteran's obesity rather than service or a service-connected disability, are of greater probative value than the April 2014 examination suggesting otherwise.

Accordingly, the Board finds that as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Foot and Ankle Disorders

Service treatment records include no complaints or treatment referable to the right foot or ankle.  In his April 2010 notice of disagreement, however, the Veteran reported that given his time as a paratrooper, "it is more than reasonable to assume that there is a high probability that [his] landings injured [his] joints, especially when [one considers] the service connected knee disability[y].  As evidence in support of the contention that a right foot and ankle disorder is related to his service-connected right knee disorder, the Veteran noted that foot and ankle symptoms are present only in the right - and not the left - lower extremity.  During his 2011 hearing the Veteran testified that he had no problems with his right foot or ankle until after his in-service right knee injury.  Thereafter he noticed his foot "turning in" when walking, and his right ankle "wants to buckle" when stopping quickly.

On VA examination in April 2014 imaging of the right ankle showed "soft tissue prominence, otherwise negative right ankle," a calcaneal spur, and "anatomic variation middle phalanx fourth digit" of the right foot.  The examiner concluded that the Veteran had soft tissue prominence and a calcaneal spur of the right ankle, but no right foot diagnosis.  The Veteran reported that both ankle and foot symptoms had their onsets in 1995, following arthroscopic knee surgery.  Once again, without review of any other evidence, the examiner concluded that the a right ankle disorder was "proximately due to or the result of the Veteran's service connected condition," but that, as there was no foot disorder, no nexus opinion was offered.

In May 2014 a new VA examination was conducted by a new examiner who reviewed the entire claims file.  Following a detailed consideration of the Veteran's treatment history, the examiner concluded that it is "less likely than not that the veteran's right ankle condition is related to or caused by his service connected right knee condition."  The examiner noted the most recent right ankle x-rays showed "a soft tissue prominence (due to the veteran's morbid obesity) otherwise the x-ray is normal." (Parenthetical in original).  Recognizing the Veteran's contention that he "turned his ankle following his arthroscopic surgery of the right knee" the examiner nonetheless concluded that the "turned ankle" was "likely due [to] joint instability caused by his obesity."

With regard to the right foot, the examiner agreed with the conclusion of the April 2014 VA examiner and determined that there was no right foot disorder on which to render an opinion.  He recognized the radiographic evidence of right foot anatomic variation of the middle phalanx, fourth digit, but dismissed this as in no way related to his service.  To that end, the Board notes that the finding of right foot anatomic variation represents a mere observation regarding an anatomical fact, rather than the identification of a clinical diagnosis.

The Board finds that the Veteran's current right ankle disorder and right foot symptoms are unrelated to service or a service-connected disability.  Again, the Veteran is competent to report on pain and the "turning" of his ankle to the extent that these are capable of lay observation.  Layno.  His assertions that any right foot or ankle disorder is related to service or a service connection disability, however, is not competent and hence of little probative weight.

The Board has repeatedly described the reasons for which the April 2014 VA examination was inadequate, and its conclusions of little probative value.  In contrast, and for reasons previously described in detail, the determinations of the May 2015 VA examiner - namely that the Veteran's right ankle disorder was the result of "joint instability caused by his obesity," and that he did not have a diagnosis referable to the foot - to be highly probative as they were based on a complete review of the record and were offered with well-supported rationales.

Thus, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in his August 2011 hearing before a VLJ, the issues on appeal were clarified and the types of evidence relevant to support his claims were identified.  These actions by presiding VLJ satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by multiple VA examinations in June 2010, April 2014, and May 2015 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the April 2014 VA examinations were conducted without the benefit of review of the Veteran's claims file, accurate histories were elicited from the Veteran regarding his left knee, right ankle, right hip, and right foot disorders.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in September 2013 the Board remanded the issues on appeal for completion of new VA examinations on the matter of etiology of the claimed disorders.  In April and May 2014 the requested VA examinations were completed, and the Board therefore finds that the RO substantially complied with the September 2013 remand directive.  Thus the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right foot disorder is denied.


REMAND

Supplemental Statement of the Case

In April 2014 the Court remanded a claim for an increased rating for a right knee disability, for actions consistent with a March 2014 JMR.  Since the time of the BVA decision at issue, a new VA examination was conducted in May 2014 which, while provided in compliance with the Board's September 2013 directive to provide an examination of the left knee, also included examination and diagnostic testing of the right knee.  Such evidence is directly applicable to the Veteran's claim for increase, and the Board finds that the issue must accordingly be remanded for initial consideration by the RO and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Accordingly, this matter is REMANDED for the following action:

Issue an appropriate supplemental statement of the case addressing the issue of entitlement to an increased rating for degenerative arthritis of the right knee based on review and consideration of all evidence of record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


